        Case 2:20-cv-01396-DMC Document 2 Filed 07/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES WASHINGTON,                                 Case No. 1:20-cv-00953-JDP (HC)
12                       Petitioner,                    ORDER TRANSFERRING CASE TO THE
                                                        SACRAMENTO DIVISION OF THE
13           v.                                         EASTERN DISTRICT OF CALIFORNIA
14    JOE LIZARRAGA,
15                       Respondent.
16

17          Petitioner James Washington, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. The petitioner challenges his conviction from the

19   Sacramento County Superior Court and is currently incarcerated at Mule Creek State Prison in

20   Amador County. Both the court of his conviction and his place of incarceration are located in the

21   judicial district of the Sacramento Division of the United States District Court for the Eastern

22   District of California. Under 28 U.S.C. § 2241(d), venue is proper in the judicial district where

23   the petitioner was convicted or the judicial district where petitioner is incarcerated. Therefore,

24   venue is proper in the Sacramento Division of this court. See id. Pursuant to Local Rule 120(f), a

25   civil action that has not been commenced in the appropriate court may, on the court’s own

26   motion, be transferred. Therefore, we will transfer this action to the Sacramento Division.

27

28
                                                        1
        Case 2:20-cv-01396-DMC Document 2 Filed 07/10/20 Page 2 of 2

 1   Order

 2      1. This action is transferred to the United States District Court for the Eastern District of

 3            California sitting in Sacramento.

 4      2. All future filings shall reference the new Sacramento case number assigned and shall be

 5            filed at:
                                         United States District Court
 6                                       Eastern District of California
                                          501 “I” Street, Suite 4-200
 7                                         Sacramento, CA 95814
 8
     IT IS SO ORDERED.
 9

10
     Dated:      July 10, 2020
11                                                      UNITED STATES MAGISTRATE JUDGE
12

13   No. 206.
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
